Case 2:19-cv-00469-JDL Document 50 Filed 06/19/20 Page 1 of 3                PageID #: 344



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


MICHAEL DOYLE,                            )
                                          )
              Plaintiff                   )
                                          )
       v.                                 )       2:19-cv-00469-JDL
                                          )
SHAWN BABINE, et al.,                     )
                                          )
              Defendants                  )

                          ORDER ON MOTION TO RECUSE

       Plaintiff seeks my recusal in this matter. (Motion, ECF No. 48.) Plaintiff maintains

that recusal is necessary based on a prior decision I issued in the case. I discern no basis

for recusal and deny the motion.

                                       DISCUSSION

       By law, a judge “shall disqualify himself in any proceeding in which his impartiality

might reasonably be questioned.” 28 U.S.C. § 455(a). Under 28 U.S.C. §§ 144 and 455,

which govern recusal on a motion by a party, “there are two possible grounds for a judge’s

disqualification: (1) the judge’s impartiality may reasonably be questioned; or (2) the judge

may have a personal bias or prejudice concerning a party.” United States v. Kelly, 712 F.2d

884, 889 (1st Cir. 1983) (citations omitted). “The proper test … is whether the charge of

lack of impartiality is grounded on facts that would create a reasonable doubt concerning

the judge’s impartiality, not in the mind of the judge [] or even necessarily in the mind of

the litigant filing the motion …, but rather in the mind of the reasonable [person].”
Case 2:19-cv-00469-JDL Document 50 Filed 06/19/20 Page 2 of 3                            PageID #: 345



Panzardi-Alvarez v. United States, 879 F.2d 975, 983 (1st Cir. 1989) (quoting United States

v. Cowden, 554 F.2d 257, 265 (1st Cir. 1976)).

        Plaintiff contends that my decision on Defendants’ motions for a show cause

hearing and to strike (Motions, ECF Nos. 11, 21) demonstrates a bias against him. The

motions were related to some of Plaintiff’s representations in his request to proceed in

forma pauperis and to certain exhibits that Plaintiff included in his opposition to

Defendants’ motion for a show cause hearing. After a review of the relevant record

evidence, I granted in part the order for a show cause hearing and denied the motion to

strike.1 (Order, ECF No. 31.)

        The impartiality of a judge is unquestionably essential to the judicial process, and

recusal is necessary when the impartiality “might reasonably be questioned.” In re United

States, 441 F.3d 44, 67 (1st Cir. 2006) (citation and internal quotation marks omitted). In

evaluating a motion for recusal, however, a “judge has a duty not to recuse himself or

herself if there is no objective basis for recusal.” Id. Here, my decision on the motions

constitutes my assessment of the relevant portions of the record and the applicable law.

While I understand that Plaintiff disagrees with and objects to the order, “the mere fact of




1
 As part of the order addressing the motion to strike, because Plaintiff’s opposition to the motion to show
cause included documents that were not relevant to the motion but were evidently “designed to harass or
otherwise assert his unrelated grievances with Defendants’ counsel,” (Order at 6), I advised Plaintiff that
filings designed “to harass another litigant, counsel, or member of the public” are not permitted. (Order at
6, n.5.) The documents Plaintiff filed included photographs of counsel’s residences (ECF Nos. 15-5, 15-
6), a copy of counsel’s Maine Voter Registration Application, which included personal identifying
information (ECF No. 15-7), and a map apparently depicting the location of one of counsel’s residences.
(ECF No. 15-8).
                                                     2
Case 2:19-cv-00469-JDL Document 50 Filed 06/19/20 Page 3 of 3                PageID #: 346



an adverse ruling” is insufficient to establish bias. See U.S. v. Giorgi, 840 F.2d 1022, 1035

(1st Cir. 1988) (citing Kelly, 712 F.2d at 890.) I find no objective basis to recuse.

                                       CONCLUSION

       Based on the foregoing analysis, I deny Plaintiff’s motion to recuse.

                                         NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                  /s/ John C. Nivison
                                                  U.S. Magistrate Judge

Dated this 19th day of June, 2020.




                                              3
